 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GLEN D. COLLINS,                                 No. 2:17-cv-2307 MCE CKD P
12                      Plaintiff,
13          v.                                        ORDER
14   DIOCESE OF SACRAMENTO, et al.,
15                      Defendants.
16

17          By order filed January 3, 2019, the complaint was dismissed with leave to amend and

18   plaintiff was given thirty days to file an amended complaint. (ECF No. 10.) After plaintiff failed

19   to file an amended complaint or otherwise respond to the order, he was given an additional

20   twenty-one days to comply. (ECF No. 14.) When plaintiff once again failed to file an amended

21   complaint or respond to the order, the undersigned issued findings and recommendations

22   recommending that this action be dismissed for failure to prosecute. (ECF No. 16.) Plaintiff has

23   now requested that he be given until August 5, 2019, to file an amended complaint because he is

24   scheduled for release on May 11, 2019, and is seeking counsel. (ECF No. 15.)

25          Plaintiff has already had three months to file an amended complaint, and neither the fact

26   that he is scheduled for release in a month nor that he is seeking counsel warrants an additional

27   four-month extension. The request for an extension of time will therefore be granted only in part

28   and no further extensions of time will be granted absent a showing of extraordinary
                                                      1
 1   circumstances.

 2           Accordingly, IT IS HEREBY ORDERED that:

 3           1. The April 2, 2019 findings and recommendations (ECF No. 16) are withdrawn.

 4           2. Plaintiff’s motion for an extension of time to file an amended complaint (ECF No. 15)

 5   is granted in part. Plaintiff shall have forty-five days from the service of this order to file an

 6   amended complaint. No further extensions of time will be granted absent a showing of

 7   extraordinary circumstances. Failure to comply with this order will result in a recommendation

 8   that this action be dismissed for failure to prosecute.

 9   Dated: April 4, 2019
                                                        _____________________________________
10
                                                        CAROLYN K. DELANEY
11                                                      UNITED STATES MAGISTRATE JUDGE

12

13   13:coll2307.withdraw.eot

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
